Determination confirmed, with fifty dollars costs and disbursements. Hill, P. J., Rhodes, Crapser and Bliss, JJ., concur; Heffernan, J., dissents on the ground that the proposed bond issue in this case is reasonably required for refunding purposes, and that the expenditure to be refunded as a capital is distinct from an operating or income *744charge. The debt which petitioner owes constitutes a lawful obligation. That being so it must be paid either in cash or by refunding bonds. In my judgment the Public Service Commission has misconstrued its authority.